Title: To George Washington from William Thornton, 21 December 1798
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington Decr 21st 1798.

I had this Moment the honor of your Letter of yesterday’s Date, inclosing a Check for five hundred Dollars, on the Bank of Alexandria; wch shall be duly appropriated to the prosecution of your two Houses in the City of Washington.
I will make the necessary Enquiries of Mr Blagdin relative to any Alteration you may be pleased to direct. It is a Desideratum in Architecture to hide as much as possible the Roof—for which reason, in London, there is generally a parapet to hide the Dormant Windows. The Pediment may with propriety be introduced, but I have some Doubts with respect to its adding any beauty. It may however give some additional Convenience. Every thing shall be duly considered, and laid before you. Accept, Dear Sir the highest respect of your affectionate Friend

William Thornton

